Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0750
                       Lower Tribunal No. 18-20304
                          ________________


                           Patrick Campbell,
                                  Appellant,

                                     vs.

                            Harper's Air Inc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Campbell Legal Group PLLC, and Debbie R. Campbell, for appellant.

      Robb, Coulombe, Buschman, Charbonnet & Bartell, and Marc S.
Buschman; Russo Appellate Firm, P.A. and Elizabeth K. Russo and Paulo
R. Lima, for appellee.


Before SCALES, GORDO and BOKOR, JJ.

     BOKOR, J.
      Patrick Campbell appeals summary and final judgment in favor of

Harper’s Air Inc. The issue hinges on the scope of a release entered

between Campbell and Steve Simm, a Harper’s Air employee at the time of

the accident referenced in the release. Specifically, does the release’s

reference to “employer” cover Harper’s Air, a nonsignatory to the agreement,

where, as here, Simm left Harper’s Air’s employ before the effective date of

the release? Based on the plain language of the release, we conclude that

there is no latent ambiguity requiring parol evidence and the trial court

correctly granted final judgment in favor of Harper’s Air.

      On June 18, 2014, Simm, while driving a work truck for his then-

employer, Harper Air, collided with a vehicle driven by Campbell. In 2016,

Campbell sued Simm for negligence. The parties settled the matter and

executed a release of Simm on March 18, 2018. Importantly, the parties

agree that, in exchange for the settlement amount:


      [T]he undersigned Releasor [Campbell] hereby releases and
      forever discharges STEVE SIMM, his heirs, executors,
      administrators, agents, assigns, employers, employees, firms
      and corporations (hereinafter all referred to as ‘Releasees’)
      liable or who might be claimed to be liable, non[e] of whom
      admit any liability to the undersigned by all expressly deny any
      liability, from any and all claims, demands, damages, actions,
      causes of action or suits of any kind or nature whatsoever
      resulting from and/or arising out of all bodily injury, known and
      unknown, which has resulted or may in the future develop from
      an accident which occurred on or about the 18th day of June,


                                      2
      2014, at or near the intersection of US 1 and SW 152 Street,
      Miami Dade County, Florida.

      (Emphasis added).

      On April 3, 2018, the trial court dismissed with prejudice the action

between Campbell and Simm based on the settlement. On June 14, 2018,

Campbell filed a second lawsuit (which results in this appeal) against Harper

Air, based on the same accident. Harper Air moved to dismiss, which was

denied, but then moved for summary judgment, arguing that the plain

language of the release barred this action. The trial court agreed with Harper

Air and granted summary and final judgment in favor of Harper Air. This

appeal ensued.

      Campbell argued that because Simm’s employment with Harper Air

ended before the date of the release, Harper Air could not benefit as a

released “employer.” Or, at least, the term “employer” constituted a latent

ambiguity requiring extrinsic evidence and a determination of what the

parties actually meant by “employer.” Campbell’s position defies a common

sense understanding of the word “employer” in the context of the entire

agreement.

      Here, Harper’s Air, the employer at the time of the accident, constituted

the only “employer . . . liable or who might be claimed to be liable” for “any

and all claims” resulting from the subject accident. See Rivercrest Cmty.


                                      3
Ass’n, Inc. v. American Homes 4 Rent Props. One, LLC, 298 So. 3d 106,

111 (Fla. 2d DCA 2020) (explaining that “plain and unambiguous contract

terms receive their plain and unambiguous meanings” and “contractual

provisions are to be interpreted in the context of the entire agreement”).

      The trial court properly interpreted the plain language and excluded

extrinsic evidence seeking to create an ambiguity where none exists. See

Univ. of Miami v. Francois, 76 So. 3d 360, 366 (Fla. 3d DCA 2011) (holding

that where no ambiguity exists, a court may not consider extrinsic evidence

to determine the intent of the parties). Florida Supreme Court precedent also

refutes Campbell’s position in an analogous situation involving the

application of a release to a former employee:

      In the instant case, the release is a typewritten release which
      only purports to discharge those for whose acts Merrill Lynch
      could be liable. The form of the release is consistent and the
      language itself is clear and unambiguous. See Avery v. Owen,
      404 So. 2d 754 (Fla. 3d DCA 1981), review denied, 412 So. 2d
      468 (Fla. 1982) (language of release creates ambiguity where
      one agent is specifically named and another is not). Further, this
      Court cannot conclude that the plain meaning of the release
      is any less clear simply because Sheen was no longer
      employed at the time the release was signed. It is only
      logical that a general release discharging a specifically
      named employer and its agents and employees refers to
      those persons who were employed at the time of the alleged
      injury. See Ford v. Coleman, 462 So. 2d 834 (Fla. 5th DCA
      1984) (driver of car during accident is agent of owner for
      purposes of general release). If the district court's rationale were
      taken to its logical extreme, an employee who dies before a
      release is obtained would not be discharged unless specifically


                                       4
     named. Therefore, we conclude it is employment at the time
     of the alleged injury which is determinative in this case.

     When the language of a release, as with any contract, is clear
     and unambiguous a court cannot entertain evidence contrary to
     its plain meaning. [Hurt v. Leatherby Ins. Co., 380 So. 2d 432,
     433 (Fla. 1980)]. Accordingly, having found that the release
     in question is clear and unambiguous, and having
     concluded that a general release discharging agents and
     employees releases those who were employed at the time of
     the tort, we quash the district court's decision and remand
     with instructions to reinstate the summary judgment in favor
     of petitioner.

Sheen v. Lyon, 485 So. 2d 422, 424 (Fla. 1986) (emphasis added).

     Because the release contains no ambiguity, the trial court correctly

excluded any extrinsic evidence, gave the words their plain and ordinary

meaning in the context of the entire agreement, and granted summary

judgment in favor of Harper’s Air.

     Affirmed.




                                     5